Case 1-Lo-40004-e€SS DOC L114 Filed O4fZoi20 Entered 04/24/20 Loisoi4o

G.BNB /3- W081- ESS Statement Ending 03/31/2020

 

 

 

PO Box 3005 ALLIED IVLLO Page 1 of 4
Bridgehampton, NY¥ 11932 Account Number: XO SES
ne cy COURT : Sn .
.S. At ,
PP AS EASTERN ORE cr OF Managing Your A Accounts

  
    

>G0915) Bb500L36 J00R O49298? 102 3h Q
17 PR 23 AI
US BANKRUPTCY COURT

EASTERN DISTRICT OF NY REGEIVEB/MR
271 CADMAN PLZ E STE C
BROOKLYN NY 11201-1820

00: Middle Neck Road - 2
Neck, NY 41021. Bc ae

 

   

fo Website : www. ronbbank o com

 

 

 

 

 

For the latest on how we're
working to keep our customers,
neighbors and employees safe visit
bnbbank.com/undates

 

 

 

 

Summary of Accounts

Account Type Account Number Ending Balance

 

 

 

Debtor in Possession AXKAXA13G5 $618,582.65

 

Debtor In Possession-XXXXXX1365

Account Summary

 

 

 

 

Date Description Amount
02/28/2020 Beginning Balance $610,459.63
2 Credit(s} This Period $38,758.43
6 Debit(s) This Period $30,635.41
03/31/2020 Ending Balance $618,582.65
Deposits
Date ‘_Deseription _____Amount
03/12/2020 DEPOSIT - oo ce Bo oo So ‘ Tee $26, 758.43
03/19/2020 DEPOSIT $12,000.00
Other Debits
Date Description ——--__— : on - . _Ameount
03/31/2020 .. SERVICE CHARGE = ee a : Ss po $50.00
Checks Cleared
Check Nbr Date Amount Check Nbr Date Amount
1116 03/02/2020 $325.00 1119 03/17/2020 $20,000.00
T4117 03/25/2020 .. 9° - $7,260.44 “4420 > 03/13/2020 oO * $1,000.00
1118 03/06/2020 $2,000.00

* indicates skipped check number

 

O925% 6300138 018526 031055 doo1/oone

 
Case 1-Lo-40004-eSS DOC L114 Filed O4Zo/20 Entered 04/24/20 Loisoi4o

ALLIED IV LLE XAAXXK1365

Please examine your account statement promptly and report any
Inaccuracy as soon as possible. Fhe Uniform Commercial Code
requires you te promptly notify us of any unauthorized signature or
alteration on your checks.

DIRECT DEPOSITS
if you have arranged to have direct deposits made to your account at least
once every 60 days from the same person or company, you can call us at
(632) 537-1000 to find out whether or not the deposit has been made.

FOR CONSUMER ACCOUNTS ONLY
IN CASE OF ERRORS OR QUESTIONS ABOUT YOUR
ELECTRONIC TRANSFERS

Telephone of write us at the telephone or address located on the front of
this statement, as soon as yau can, if you think your statement or receipt is
wrong orif you need more information about a transfer on the statement or
receipt. We must hear from you no later than 60 days after we sent you the
FIRST statement on which the error ar problem appeared,

1) Tellus your name and account number (if any}

2) Describe the error or transfer that you are unsure about, and
explain as clearly as you can why you believe it is an error or
why you need more Information.

3) Tellus the doilar amount of the suspected error.

We will Investigate your complaint and will correct any error

promptly. If we take more than 10 business days to do this, we will credit
your account for the amount you think is In error, so that you will have the
use of the money during the time it takes us to compiete our investigation.

LOAN ACCOUNT SUMMARY OF RIGHTS
This is a summary of your rights, a full statement of your rights and
responstbilities under the federal Falr Credit Billing Act will be sent
to you Upon request or in response to a billing error notice.

BILLING RIGHTS SUMMARY — HOME EQUITY PLANS
in Case of Errors or Questions About Your Bill

If you think your bill Is wrong, or if you. need more information about
a transaction on your bill, write us on a separate sheet at the
address shown on your bill as soon as possible. We must hear from
you no later than 60 days after we sent you the bill on which the
error or problem appeared. You can telephone us, but doing so will
not preserve your rights.
In your letter, give us the following information;

This Form is Provided To Help You Balance Your Statement
WITHDRAWALS OUTSTANDING (NOT CHARGED TO
No

TOTAL $
BEFORE YOU START- PLEASE BE SURE YOU HAVE ENTERED IN YOUR
REGISTER ALL AUTOMATIC TRANSACTIONS ON THE FRONT OF YOUR
STATEMENT.

 

Statement Ending 03/31/2020 Page 2 of 4

* Your name and account number.
e The dollar amount of the suspected error
* Describe the error and explain, if you can, why you believe there
isan errer, If you need more information, describe the iter you
are unsure about.
You do not have to pay any amount in question while we are investigating,
but you are still obligated to pay the parts of your bil that are not in
question. While we investigate your question, we cannot report you as
delinquent or take any action to collect the amount you question.

BILLING RIGHTS SUMMARY — ALL OPEN-END CREDIT
PLANS OTHER THAN HOME EQUITY PLANS
What to Do If You Think You Find A Mistake On Your
: Statement
if you think there is an error on your statement, write fo us at:
BNB Bank
P.O. Box 3005
Bridgehampton, N¥ 11932
In your Jetter, provide us the following infermation:

* Account information: Your name and account number

. Dollar amount: The doilar amount of the suspected error

* Description of Problem: If you think there is an error on your bili,
describe what ycu beiieve is wrong and why you believe it is a
mistake,

You must contact us within 60 days after the error appeared on you
statement. :

You must notify us of any potential errors In writing. You may cail us, dut if
you do we are not required to investigate any potential errors and you may
have to pay the amount in question,

While we investigate whether or not there has been an error, the following
are true:

. We cannot try te collect the amount in question, or report you as
delinquent on that amount.

* The charge in question may remain you your statement, and we
may continue te charge you interest on that amount. But, ifwe
determine that we made a mistake, you will not have to pay the
amount in question or any interest or other fees related to that
amount.

. While you do not have to pay the amount in question, you are
responsible for the remainder of your balance.

. We can apply any unpaid amount against your crecit limit,

PAYMENT INFORMATION
We figure the finance charge on your account by applying the perlodic rate
to the ‘daily balance” we take the beginning balance of your account each
day, add any new purchased, advances and for fees, and subtract any unpald
interest or other finance charges and any payments or credits. This gives us
the gaily balance,

YOU SHOULD HAVE ADDED YOU SHOULD HAVE

IF ANY OCCURRED: SUBTRACTD JF ANY
, OCCURRED:
1, Loan Advances 1, Automatic Loan Payments
2, Credit Memos 2. Automatic savings
3, Other automatic deposit 3. Services ChargesDebit Memos
4, Interest paid 4. Debit Memos

5, Other automatic deductions
and Payments
BALANCE SHOWN
ON THIS STATEMENT $
ADD DEPOSITS NOT SHOWN
ON THIS STATEMENT (IF ANY) S.
TOTAL $
SUBTRACT WITHDRAWALS
OUTSTANDING $
BALANCE so
SHOULD AGREE WITH YOUR REGISTER BALANCE AFTER

‘DEDUCTING SERVICE CHARGE (IF ANY) SHOWN ON THIS

STATEMENT

ta

ZO/TG G69890 SPRFEO OGO000N SSGETZZT Séte
Case 1-Lo-40004-e€SS DOC L114 Filed O4Zo/r20 Entered 04/24/20 Loisoi4o

A": BNB
Bank

Statement Ending 03/31/2020

 

 

 

 

 

ALLIED IVLLO Page 3 of 4
Account Number: XXXXXXT365
Debtor in Possession-XXXXXX1365 (continued)
Daily Balances
Date Amount Date Amount Date Amount
03/02/2020 $610,134.63 03/13/2020 $633,893.06 03/25/2020 $618,832.65
o30sf2020 $808,134.63 0872020 | $613,893.06 03/31/2020 $618,582.65
03/12/2020 $634,893.06 03/19/2020 $625 B93.06

Overdraft and Returned Item Fees

 

Total for this period

Total year-to-date

 

Total Overdraft Fees

$0.00

$0.00

 

 

Total Returned tem Fees

 

$0.00

 

 

$0.00

 

OF151 &300136 O1SSB4 092057 ooOz/o002
ALLIED IV LLC

Case 1-Lo-40004-e€SS DOC 114 Filed O4fZoir20 Entered 04/24/20 Loisoi4o

XXXXXK1365 Statement Ending 03/31/2020

This page left intentionally blank

Page 4 of 4

20/20 s68a90 SPPRFEO QOG000O GSEtzet séTzTo
